Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00690-CV

                                          Steven M. GARY,
                                              Appellant

                                                   v.

                                        Mary ROMAN, et al.,
                                             Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-01986
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 23, 2015

APPEAL DISMISSED FOR WANT OF JURISDICTION

           On November 2, 2015, appellant Steven M. Gary, who is pro se, filed a notice of appeal in

this court stating that he “wishes to appeal the amicus curiae advisory to the court.” Our review

of the appellate record in the appeal previously filed in this court, as well as the trial court’s docket

sheet, suggests the “amicus curiae advisory” from which appellant seeks to appeal is neither a

final, appealable judgment nor an appealable interlocutory order.

           Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes of all
                                                                                       04-15-00690-CV


pending parties and claims in the record. Id. There appears to be no final judgment in this case,

and we have found no authority permitting an interlocutory appeal from an “amicus curiae

advisory to the court.” See Texas A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007)

(holding appellate courts have jurisdiction to consider interlocutory orders only if statute explicitly

provides such jurisdiction).

       Because it appeared there is no final judgment in this case, we ordered appellant to file a

written response in this court on or before December 7, 2015, showing cause why this appeal

should not be dismissed for want of jurisdiction. We advised appellant that if he failed to

satisfactorily respond within the time provided, the appeal would be dismissed. See TEX. R. APP.

P. 42.3(c). Appellant has not responded to our order.

       Accordingly, we hold that at this time, there is no order or judgment from which appellant

may prosecute an appeal. We therefore dismiss the appeal for want of jurisdiction. See id. R.

42.3(a).


                                                   PER CURIAM




                                                 -2-